Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 5-8, 10-21, 23 and 24 are currently active with claims 1 and 13 being amended by the Applicant.
Specification
Applicant’s amendment of the Abstract in the response dated March 25, 2021 is accepted and entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen P. Scuderi on April 27, 2021.

The application has been amended as follows: 
Regarding Claim 3, add “peristaltic” after “wherein the” in line 1.
Regarding claim 10, add “peristaltic” after “wherein the” in line 1.
Regarding claim 13, add “peristaltic” after “the one or more” in line 3.
Response to Amendment
Applicant’s amendments dated March 25, 2021 has been carefully reviewed and found to overcome the previous rejections of the claims contained in the Final Rejection dated February 03, 2021.  Therefore these rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Lugtigheid, does not disclose or suggest all the limitations of the instant claim.  Lugtigheid discloses a device for generating hydrogen comprising a reactor vessel, two reactant vessels linked to the reactor vessel, pumps for delivering the reactants to the reactor vessel, a buffer for storing the produced hydrogen and a control system equipped with pressure sensors.  Lugtigheid does not disclose the use of peristaltic pumps and the ordinary skilled artisan would not be motivated to select peristaltic pumps over any over type of pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 5-8, 10-21, 23 and 24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732